     Case 2:92-cr-81212-RHC ECF No. 193, PageID.602 Filed 08/05/21 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,
        Plaintiff,

v.                                                      Case No. 92-81212

CHANDAR A. SNOW,
     Defendant.
__________________________________/
                OPINION AND ORDER DENYING DEFENDANT’S MOTION
                       TO CORRECT PRESENTENCE REPORT

        Before the court is Defendant Chandar Snow’s “Motion to Correct Presentence

Report.” (ECF No. 187.) The Government filed a response on July 19, 2021. (ECF No.

191.) For the reasons explained below, the motion will be denied.

                                    I. BACKGROUND

        In 1993, a jury convicted Snow of conspiracy to distribute and to distribute

cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) (Count 1), and conspiracy to kill a

person while engaged in a conspiracy to distribute at least 50 grams of cocaine base, in

violation of 21 U.S.C. §§ 846 and 848(e)(1)(A) (Count 2). United States v. Snow, 48

F.3d 198, 199 (6th Cir. 1995). Snow was sentenced to concurrent terms of 327 months

of imprisonment as to Count 1 and life imprisonment as to Count 2. Id. The convictions

were upheld on direct appeal. Id. For over twenty-five years, Defendant has

unsuccessfully attempted to vacate his sentence based on various constitutional and

procedural grounds. The court thoroughly summarized Defendant’s lengthy litigation in

a previous opinion. (See ECF No. 156.)
  Case 2:92-cr-81212-RHC ECF No. 193, PageID.603 Filed 08/05/21 Page 2 of 7




       Before Defendant’s sentencing, the Probation Office prepared a presentence

investigation report (“PSR”), and Defendant did not object to its contents. Now, more

than twenty-five years after his sentencing, Defendant seeks to alter the report’s

findings. (See ECF No. 187, PageID.568-79.) Specifically, Defendant contends that his

PSR should be changed to eliminate references to his conspiracy to distribute crack

cocaine conviction since the statute is “defunct”—he also cites sentencing changes

enacted by the First Step Act in support of his motion. (Id., PageID.570.) The Probation

Office refused to modify the report, noting that the Probation Office can make no

changes to the PSR post-sentencing because the PSR is a court document. (Id.,

PageID.568-79.) Defendant now moves for this court to order the Probation Office to

make the changes he demands. But neither this court nor the Court of Appeals for the

Sixth Circuit, made any findings of error that would warrant changes to the PSR.

                                      II. STANDARD

       Presentence reports are understood to contain findings and facts subject to

disagreement. Such reports are not subject to a high burden of accuracy. In fact,

“sentencing courts have traditionally heard evidence and found facts without any

prescribed burden of proof at all, even when the presentence report was not furnished

to defendants.” United States v. Silverman, 976 F.2d 1502, 1509 (6th Cir. 1992) (citing

McMillan v. Pennsylvania, 477 U.S. 79, 91 (1986)).

       Federal Rule of Criminal Procedure 32 considers the contested nature of

presentence reports by allowing criminal defendants to file objections for the sentencing

court to consider. Fed. R. Crim. P. 32(f). The Sixth Circuit has stated that “[a] defendant

who challenges the factual allegations in the [presentence report] has the burden of



                                             2
  Case 2:92-cr-81212-RHC ECF No. 193, PageID.604 Filed 08/05/21 Page 3 of 7




producing some evidence beyond a bare denial that calls the reliability or correctness of

the alleged facts into question.” United States v. Lang, 333 F.3d 678, 681 (6th Cir.

2003) (citing United States v. Dolan, No. 95-1769, 1996 WL 599819 (6th Cir. Oct. 17,

1996)).

       If a Defendant fails to object to a PSR report in a timely fashion, he generally

cannot later request a factual change to the report. See United States v. Sarduy, 838

F.2d 157 (6th Cir. 1988) (“‘We hold that [Rule 32 governing presentence reports],

standing alone, does not provide the district court with jurisdiction to hear a motion

making a post-judgment collateral attack on one's sentence for a Rule 32 violation.’”)

(quoting United States v. Fischer, 821 F.2d 557 (11th Cir. 1987)); United States v.

Angiulo, 57 F.3d 38, 41 (1st Cir. 1995) (“Rule 32 provides no independent foundation for

a post-sentence motion to correct a [PSR].”)).

                                     III. DISCUSSION

       Defendant asserts that the court can correct his presentence report through

either a “writ of mandamus” or the mechanism of “Rule 81.” (ECF No. 187,

PageID.568.) According to the Federal Rules of Criminal Procedure, there is not a rule

81 applicable to this motion. However, the Government found Rule 21 of the Federal

Rules of Appellate Procedure entitled “Writs of Mandamus and Prohibition.”


       The court first finds that it lacks any authority to now order a modification to

Defendant’s PSR in the present case. The Federal Rules of Criminal Procedure provide

that, “within 14 days after receiving the presentence report, the parties must state in

writing any objections, including objections to material information, sentencing guideline

ranges, and policy statements contained in or omitted from the report.” Fed. R. Crim. P.


                                              3
  Case 2:92-cr-81212-RHC ECF No. 193, PageID.605 Filed 08/05/21 Page 4 of 7




32(f)(1). Snow failed to timely object to the report; therefore, he accepted all factual

allegations contained in it and waived his right to challenge the reliability of the facts

contained in the PSR on a later attack. See United States v. Vonner, 516 F.3d 382, 385

(6th Cir. 2008). Defendant in the present case points to no valid Federal Rule of

Criminal Procedure or statute that would give this court jurisdiction to make the

requested changes to the PSR. See Sarduy, 838 F.2d at 157 (finding no authority under

Federal Rule of Criminal Procedure 32 to correct a PSR after Defendant failed to raise

the issue on direct appeal); Fed. R. Crim. P. 35(e) (district court may correct a sentence

that resulted from “arithmetical, technical, or other clear error” within 14 days after

imposition of sentence); Fed. R. Crim. P. 36 (district court may correct a “clerical error”

in a judgment at any time); see also U.S. v. Leath, 711 F.2d 119 (8th Cir. 1983) (holding

that a claimant’s “Motion to Correct Presentence Report” could not be construed as a 28

U.S.C. § 2255 motion or a 28 U.S.C. § 2241 motion, and remanding the motion to be

dismissed for lack of jurisdiction).


       Attempting to circumvent the jurisdictional issue, Defendant requests the court

issue a writ of mandamus compelling probation office to make the requested changes,

but he points to no examples where a district court has ordered such a substantive

correction to a presentence report based on a mandamus request. A writ of mandamus

is an extraordinary and discretionary remedy. See Ex parte Fahey, 332 U.S. 258, 259-

260 (1947). In evaluating whether to issue a writ of mandamus, the Court of Appeals for

the Sixth Circuit considers five factors:


       (1) whether the party seeking the writ has no other adequate means, such
       as direct appeal, to attain the relief desired; (2) whether the petitioner will


                                              4
  Case 2:92-cr-81212-RHC ECF No. 193, PageID.606 Filed 08/05/21 Page 5 of 7




       be damaged or prejudiced in a way not correctable on appeal after a final
       judgment; (3) whether the district court’s order is clearly erroneous as a
       matter of law; (4) whether the district court's order contains an oft-
       repeated error, or manifests a persistent disregard of the federal rules; (5)
       whether the district court’s order raises new and important problems, or
       legal issues of first impression.

John B. v. Goetz, 531 F.3d 448, 457 (6th Cir. 2008). Not every factor need apply. In re

Perrigo, 128 F.3d 430, 435 (6th Cir. 1997).


       Defendant does not meet any of the above conditions. He fails to show how he

has been prejudiced or damaged by the information in the PSR. In 1990, the Sixth

Circuit ruled that when challenging a PSR, the petitioner must show that the information

was (1) material, that is, significant, (2) false, and (3) that the sentencing judge relied

upon it in imposing sentence. United States v. Robinson, 898 F.2d 1111, 1116 (6th Cir.

1990). Defendant fails to show any basis for challenging the PSR, as there was no false

material in the PSR during the time it was drafted. Rather, Defendant essentially argues

that some of the convictions listed on his PSR report should be removed because of

sentencing changes purportedly made retroactive under the First Step Act. (See ECF

No. 187, PageID.570.) Defendant’s latest motion appears to be nothing more than a

backdoor attempt at having convictions removed from his record which he has

repeatedly challenged unsuccessfully. See, e.g., United States v. Snow, No. 92-81212,

2018 WL 10483520, at *2 (E.D. Mich. July 16, 2018) (finding that Defendant’s “vague

allegations” of “factual error in his PSR. . . was forfeited by his failure to raise the issue

at sentencing (or, if it was raised at sentencing, his failure to raise the issue on direct

appeal)”); United States v. Snow, 967 F.3d 563, 564 (6th Cir. 2020) (finding that

Defendant was ineligible for relief under the First Step Act because the convictions were


                                              5
  Case 2:92-cr-81212-RHC ECF No. 193, PageID.607 Filed 08/05/21 Page 6 of 7




not a “‘covered offense’”). Consequently, there are no grounds for the issuance of the

writ requested by Defendant, as there is no cause warranting relief. See Rumler v. U.S.,

1996 WL 338603, 1 (6th Cir. 1996) (affirming denial of a mandamus petition, based on

objections to a PSR, because the petitioner had not shown that there was an

extraordinary situation where the petitioner had no other adequate means of relief, and

he could not show a clear and an indisputable right to the relief sought since he could

have presented the issue of direct appeal).


       This pending motion is a creative, though ineffectual, attempt at getting around

unfavorable rulings by the Sixth Circuit in Snow’s case. Snow cannot try to correct a

non-clerical error in a presentence report over twenty-five years later. There is no need

for the presentence report to be corrected, further, this court lacks jurisdiction to do so.


                                      IV. CONCLUSION

       Because Defendant has failed to provide any valid basis for the court to correct

Defendant’s presentence report, the court will deny the motion. Accordingly,

       IT IS ORDERED that Defendant’s Motion to Correct Presentence Report, (ECF

No.187) is DENIED.

                                                  _s/Robert H. Cleland
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE
Dated: August 5, 2021




                                              6
   Case 2:92-cr-81212-RHC ECF No. 193, PageID.608 Filed 08/05/21 Page 7 of 7




I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 5, 2021, by electronic and/or ordinary mail.

                                                                s/Lisa Wagner                                    /
                                                                Case Manager and Deputy Clerk
                                                                (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Criminal\92-81212.SNOW.MotiontoCorrectPresentanceReport.CM.AAB.docx




                                                          7
